Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the  slurry" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Gypsum stucco slurry is an hydraulic binder slurry.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20120237756.
Regarding claims 1- 4, US20120237756 discloses a slurry for manufacturing gypsum board comprises calcined gypsum, water, a foaming agent, and a coalescing agent. The foaming agent imparts a plurality of bubbles in the slurry. Typically, a foam is pre-generated with the foaming agent and the foam is used to form the slurry such that the foam imparts the plurality of bubbles in the slurry. The coalescing agent coalesces the plurality of bubbles imparted by the foam. Typically, the coalescing agent coalesces a plurality of small and partially joined bubbles imparted by the foam to create larger and more discrete bubbles. A gypsum board and method of forming the slurry and the gypsum board are also disclosed. The gypsum board comprises a gypsum layer formed from the slurry. The gypsum layer defines a plurality of bubbles dispersed therein, which are imparted by the foam and coalescing agent of the slurry (abstract).
 US20120237756 discloses providing a slurry, a gypsum board formed from the slurry, and methods of making the slurry and the gypsum board. The slurry can be used to form the gypsum board, a gypsum layer (e.g. gypsum core) of the gypsum board. The slurry is a stucco slurry. The gypsum board is drywall, plasterboard, gypsum wallboard, wallboard, etc. The gypsum board is not limited to any particular use, i.e., the gypsum board may be used for walls, ceilings, floors, tile-bases, soffits, etc.([0023]).
The foaming agent may be in various forms, such as liquid, flake, or powdered form. The foaming agent is useful for generating foam that imparts a plurality of bubbles 
The combination of the bubbles imparted by the foam and the coalescing agent establishes a plurality of bubbles in the gypsum layer. The bubbles typically have an average diameter of from about 150 to about 800, about 200 to about 700, or about 300 to about 600 microns ([0058]).
US20120237756 discloses the more uniform and distinct bubble structure provides to lower the bulk density of the gypsum layer for reduced weight of the gypsum 
Thus,  it  would  have  been  obvious   to  one  of  the  ordinary  skill  in the  art  before the  effective  filing  date  of  the  instant  application  to  optimize  the  foam being more uniform and distinct bubble structure  (related to the dispersity index) as  applicant  set  forth  in the  instant  application  to lower the bulk density of the gypsum layer for reduced weight of the gypsum board, while substantially maintaining or even improving strength of the gypsum board relative to conventional gypsum boards([0009]). It would have been obvious to one having ordinary skill in the art to have determined the optimum values for the more uniform and distinct bubble structure through routine experimentation in the absence of a showing of criticality.  In re Aller, USPQ 233 (CCPA 1955).
Regarding claims 5 -10, it is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). 
US20120237756 discloses a slurry for manufacturing gypsum board comprises calcined gypsum, water, a foaming agent, and a coalescing agent. The foaming agent imparts a plurality of bubbles in the slurry. Typically, a foam is pre-generated with the foaming agent and the foam is used to form the slurry such that the foam imparts the 
 US20120237756 discloses providing a slurry, a gypsum board formed from the slurry, and methods of making the slurry and the gypsum board. The slurry can be used to form the gypsum board, a gypsum layer (e.g. gypsum core) of the gypsum board. The slurry is a stucco slurry. The gypsum board is drywall, plasterboard, gypsum wallboard, wallboard, etc. The gypsum board is not limited to any particular use, i.e., the gypsum board may be used for walls, ceilings, floors, tile-bases, soffits, etc.([0023]).
The foaming agent may be in various forms, such as liquid, flake, or powdered form. The foaming agent is useful for generating foam that imparts a plurality of bubbles in the slurry during formation of the reaction product. The foam comprising the foaming agent, brings bubbles into the slurry and/or forms bubbles in the slurry during formation. The bubbles are typically air bubbles, but may include other gases as well. The bubbles can be of various sizes and shapes. Generally, the foaming agent itself is frothed such that it includes bubbles before addition to form the slurry. Frothing can occur simply by mixing, through mechanical agitation, the foaming agent, water, and air to form the foam (also referred to herein as the pre-generated foam). The pre-generated foam can be added along with water to the calcined gypsum and water and/or after the calcined 
The combination of the bubbles imparted by the foam and the coalescing agent establishes a plurality of bubbles in the gypsum layer. The bubbles typically have an average diameter of from about 150 to about 800, about 200 to about 700, or about 300 to about 600 microns ([0058]).
US20120237756 discloses the more uniform and distinct bubble structure provides to lower the bulk density of the gypsum layer for reduced weight of the gypsum board, while substantially maintaining or even improving strength of the gypsum board relative to conventional gypsum board ([0009]).
Thus,  it  would  have  been  obvious   to  one  of  the  ordinary  skill  in the  art  before the  effective  filing  date  of  the  instant  application  to  optimize  the  foam being more uniform and distinct bubble structure  (related to the dispersity index) as  applicant  set  forth  in the  instant  application  to lower the bulk density of the gypsum layer for reduced weight of the gypsum board, while substantially maintaining or even improving strength of the gypsum board relative to conventional gypsum boards([0009]). .
Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
The applicant argues that gypsum products prepared from foam having a monodisperse bubble size distribution have an improved strength-to-weight ratio. The applicant present example 1 to show the unexpected feature produces an overall technical effect, that of improved mechanical properties of the plasterboard.
 The Examiner respectfully submits that US20120237756 discloses the more uniform and distinct bubble structure provides to lower the bulk density of the gypsum layer for reduced weight of the gypsum board, while substantially maintaining or even improving strength of the gypsum board relative to conventional gypsum boards ([0009]).  Thus, the improved strength to weight ratio is expected and the alleged unexpected result by applicant (example 1) is expected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731